DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election without traverse of Group I, claims 3-13, in the reply filed on 01/03/22, is acknowledged.
Claim Status
3.  The amendment, filed 01/03/22, has been entered. 

4.  Claims 2-22 are pending. Claims 1-2 are cancelled. Claim 13 is amended. Claims 14-22 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/03/22. Claims 3-13 are under examination.
Objection to Specification
5. The disclosure is objected to because of the following informalities: missing figures and/or exhibits and/or documents.  The specification refers to Exhibit 1 and Exhibit 2 (see [0039]); an attached Figure 1 Syntheses (see [0040]); and “...all papers and documents... incorporated herein by reference”; see [0041]); but does not actually disclose any drawings corresponding to Exhibits or Figures; nor a corresponding IDS to identify any such documents.  Applicant is cautioned against introducing new matter.
Claim Objections
6.  Claim 3 is objected to because of the following informalities:  improper formatting (see MPEP 608.01(m)).  Claim 3 is improperly formatted with dashes as bullets wherein simple line indentations are expected to demarcate steps in a method. In addition, it is noted that a dash is also accepted notation for the negative (i.e. without).  The Office suggests the removal of all dashes and the use of indentations with commas and/or semicolons to properly demarcate required steps of the method.  Appropriate correction is required.

7. Claim 5 is objected to because of the following informalities: misspelled word. Claim 5 recites “diterpines” which appears to be a misspelling of diterpenes. Appropriate correction is required.

8. Claim 11 and claim 13 objected to because of the following informalities: extra words, missing words, and/or contains wrong words. For example, “... wherein the administration of the prebiotic metabolic products to the human subject effects in the deposition of lean muscle over fat in the human subject to mitigate obesity and fat related weight gain” is not proper.  It is noted that “effect” is a noun whereas “affect” is a verb and either “the” or “in” appears to be superfluous. Similarly claim 11 “... bacterial species effects the deposition of lean muscle” should be “affects” because it is a verb. Appropriate correction is required.


Claim Rejections - 35 USC § 112
9.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10. Claims 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because the positively recited steps in the method do not lead to the goal established in the preamble; and thus, it is unclear what Applicant intends to encompass. For example, the goal of the preamble is to determine keystone bacterial species in the gut of a livestock animal for cross-species administration and thus the expected method steps should be directed at determining the keystone species per se.  However, there are several problems with the claims as written.  First, where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “keystone” in claim 3 is used by the claim to mean “antibiotic-resistant” per se but rather the determining of keystone species.  
Similarly, claim 12 is indefinite because the additional step of “...is used as a biological factory in a bioreactor to produce...” also does not make sense in view of the preamble and does not make sense as to where this step would be integrated into the method of claim 3 (i.e. before administration; or after administration; or in lieu of administration?).  
Claim 8 is indefinite because “venison” is not a livestock (i.e. not an animal per se), but rather is the meat from deer or elk.
Therefore, clarification is required to ascertain the metes and bounds of the claims as written.

Claim Rejections - 35 USC § 112
11.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.  Claims 3-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Furthermore, for a broad generic claim, the specification must provide adequate In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.' Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.


	Instant claims are drawn to method(s) for determining keystone bacterial species in the gut of a livestock animal for cross-species administration to a human subject comprising the steps of (1) characterizing one or more natural bacterial enterotypes of a livestock; (2) administering one or more antibiotics to the livestock; (3) identifying one or more antibiotic administration-induced bacterial enterotypes; (4) comparing the antibiotic administration-induced bacterial enterotypes to the natural bacterial enterotypes to identify one or more keystone bacterial species; and (5) administering the one or more keystone bacterial species, and/or prebiotic metabolic products produced by the one or more keystone bacterial species, to a human subject. 
Consequently, it is the Office' s position that (A) the independent claim constitutes a "broad generic claim” based on generically claimed livestock, microbiomes, antibiotics, bacterial enterotypes, keystone species, and/or the prebiotic metabolic products thereof, and generically means of characterizing any particular enterotype; and (B) the claimed genus has substantial variation because of the numerous options and combinations of options permitted.
MPEP §2163 states that for a generic claim the genus can be adequately a sufficient number of representative species that encompass the genus. If the genus has a substantial variance (as in the instant case), the disclosure must describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. The courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (e.g. see In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618).  Further, MPEP §2163 states that the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
However, the specification does not adequately describe method(s) for determining keystone bacterial species in the gut of a livestock animal for cross-species administration to a human subject because the positively recited steps of the method do specification lacks a nexus between antibiotic resistance enterotypes in livestock; and/or keystone status of a microbial species within a gastrointestinal microbiome; and/or mitigating obesity in humans. Further, the specification does not adequately describe wherein the one or more keystone bacterial species are associated with a phenotypic effect on the livestock wherein the phenotypic effect is deposition of lean muscle over fat. The specification does not adequately describe wherein the administration of the one or more keystone bacterial species affects the deposition of lean muscle over fat in the human subject to mitigate obesity and fat related weight gain. The specification does not adequately describe wherein the at least one keystone one of skill in the art would not conclude Applicant was in possession of the claimed genus. 
With regards to the state of the art, the modulation of intestinal microbiomes, is/was still under development and thus necessarily unpredictable, as evidence by the art. For example, Shetty et al. 2017 (Intestinal microbiome landscaping: insight in community assemblage and implications for microbial modulation strategies; FEMS Microbiology Reviews, fuw045, 41: 182-199) teaches high individuality, large complexity, and limited understanding of the mechanisms underlying intestinal microbiome function remain a major challenge for designing beneficial modulation strategies and understanding community functioning for its impact on host health (i.e. art-recognized structure-function relationships have not been established; e.g. see abstract and introduction), including obesity (e.g. page 194 and references cited therein). Shetty teaches time-series analysis have highlighted the dynamical variation in the microbiome landscape, with and without, the effect of defined perturbations, such as the use of antibiotics or dietary changes (i.e. effect of antibiotics and/or diet are unpredictable; e.g. see abstract and Table 1). Shetty teaches characterizing microbiomes is hindered by methodological differences in methods used (e.g. see Table 2). Shetty teaches microbiomes comprise multiple, alternative states including in response to perturbations such as antibiotics (e.g. Figure 3; page 190; page 195 and does not teach a keystone species is related to antibiotic resistance. Shetty teaches major issues still need to be overcome including confounding variables, knowing that correlation does not imply causation, technical biases, differences in statistical models, human error and most importantly reproducibility (e.g. concluding remarks, page 196). Thus, the art provides evidence that there is unpredictability in the results obtained from species other than those specifically enumerated (in the instant case, zero), and accordingly, provides evidence which indicates even skilled artisans could not reliably predict the operability in the invention of any species other than the one disclosed (in the instant case, zero).  Therefore, the state of the art does not provide adequate written description support for which options and which combinations would predictably retain their functional activities; thus, the only way to determine if any given combination actually works is empirical testing of each combination.  
Consequently, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.). 
Given the above analysis of the factors as a whole, which the courts have 

Claim Rejections - 35 USC § 112
13.  Claims 3-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands, 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.  Although all the factors were considered, the most relevant ones are discussed below.  In the instant case:
Nature of the invention: The nature of the invention is method(s) for determining keystone bacterial species in the gut of a livestock animal for cross-species administration to a human subject comprising the steps of (1) characterizing one or more natural bacterial enterotypes of a livestock; (2) administering one or more antibiotics to the livestock; (3) identifying one or more antibiotic administration-induced 
Breadth of the claims: The broadest reasonable interpretation of the claims covers multiple methods comprising numerous, generically-claimed, mixed-and-matched, livestock (including cattle, poultry, swine, fish, sheep, goats, deer, elk, and/or bison); gastrointestinal microbiomes thereof (including stomach, rumen, small intestines, and/or colon); antibiotics (including aminoglycosides, cephalosporins, cyclic peptides, diterpenes, fluoroquinolones, hydrazines, ionophores, lincosamides, macrolides, organoarsenics, nitroimidazoles, penicillins, streptogramins, and sulfonamide); with poorly described probiotics and/or poorly described prebiotic metabolic products thereof; together with any and all ways to characterize an enterotype (including metagenomic, proteomic, transcriptomic, and/or metabolomic analyses) combined in an attempt to identify keystone bacterial species. However, without particular guidance on which of the structural components, and in which combinations, 
Amount of direction provided by Inventor and Existence of Working Examples: The specification does not sufficiently disclose method(s) for determining keystone bacterial species in the gut of a livestock animal for cross-species administration to a human subject because the positively recited steps of the method do not lead one of skill in the art to such an identification.  Further, the specification does not sufficiently disclose wherein the one or more keystone bacterial species are associated with a phenotypic effect on the livestock wherein the phenotypic effect is deposition of lean muscle over fat. The specification does not sufficiently disclose wherein the administration of the one or more keystone bacterial species affects the deposition of lean muscle over fat in the human subject to mitigate obesity and fat related weight gain. The specification does not sufficiently disclose wherein the at least one keystone bacterial species is used as a biological factory in a bioreactor to produce the prebiotic metabolic products. The specification does not sufficiently disclose wherein the administration of the prebiotic metabolic products to the human subject affects the deposition of lean muscle over fat in the human subject to mitigate obesity and fat lacks a nexus between antibiotic resistance enterotypes in livestock; and/or keystone status of a species within a gastrointestinal microbiome; and/or mitigating obesity in humans. Therefore, the only way to determine if the functional property is indeed retained (e.g. if obesity is mitigated), is empirical testing of each and every option and combination of options encompassed.  Yet, testing such a vast number of options would be easily recognized by the skilled practitioner to be disproportionately demanding and thus rise to the level of non-routine.  Accordingly, based on the almost unfathomable number of possibilities, a non-routine amount of experimentation would be required to practice the invention, with a reasonable 
State of the Prior Art and Level of Predictability in the Art: At the time of filing, the state of the art was such that modulation of intestinal microbiomes, is/was still under development and thus necessarily unpredictable, as evidence by the art. For example, Shetty et al. 2017 (Intestinal microbiome landscaping: insight in community assemblage and implications for microbial modulation strategies; FEMS Microbiology Reviews, fuw045, 41: 182-199) teaches high individuality, large complexity, and limited understanding of the mechanisms underlying intestinal microbiome function remain a major challenge for designing beneficial modulation strategies and understanding community functioning for its impact on host health (i.e. art-recognized structure-function relationships have not been established; e.g. see abstract and introduction), including obesity (e.g. page 194 and references cited therein). Shetty teaches time-series analysis have highlighted the dynamical variation in the microbiome landscape, with and without, the effect of defined perturbations, such as the use of antibiotics or dietary changes (i.e. effect of antibiotics and/or diet are unpredictable; e.g. see abstract and Table 1). Shetty teaches characterizing microbiomes is hindered by methodological differences in methods used (e.g. see Table 2). Shetty teaches microbiomes comprise multiple, alternative states including in response to perturbations such as antibiotics (e.g. Figure 3; page 190; page 195 and the references cited therein). Shetty teaches keystone bacterial species have been identified (e.g. page 191; Table 4 and cited references for 17 and 18) but does not teach a keystone species is related to antibiotic resistance. Shetty teaches major issues still need to be overcome including confounding variables, knowing that correlation does not imply causation, technical biases, based on the astronomically vast number of options permitted, it is the Office’s position that testing that many possibilities easily rises to the level of excessive, and is thus non-routine and undue.  Therefore, even the skilled artisan cannot make and use the invention, with a reasonable expectation of success, without an undue amount of experimentation first, because of the lack of guidance in the instant disclosure.
Relative Skill of Those in the Art:  The relative level of skill of those in the art is deemed to be high (e.g. PhD/MD level); however, even one of skill in the art could not predictably extrapolate the highly generic teachings in the specification, to the breadth and diversity of the methods encompassed.  The skilled artisan simply cannot envision the combinations required, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method used to determine such working combinations after the fact. Thus, one of skill in the art, given its unpredictability, would have to engage in undue experimentation to determine which 
Quantity of Experimentation Necessary Based on Content of the Disclosure: The specification does not enable the genus because where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims; In re Soil, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required; emphasis added; see In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity); see also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); and In re Vaeck, 947 F.2d 488,496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one particular species (but in the instant case zero), what other species will work; see MPEP 2164.03. One of skill in the art would neither expect nor predict the appropriate functioning of the numerous options and combinations of options, as broadly as is claimed. Accordingly, without such guidance, the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue; See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F, 2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Exparte Forman, 230 USPQ 546 (BPAI 1986). 
Consequently, in view of the lack of guidance and direction provided by Applicant .


Claim Rejections – 35 USC § 102
14. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16. Claims 3, 4, 6-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuczynski et al., 2015 (US 2015/0337349).
	The broadest reasonable interpretation of the claims encompasses method(s) comprising the steps of (1) characterizing one or more natural bacterial enterotypes of a livestock; (2) administering one or more antibiotics to the livestock; (3) identifying one or 
	Kuczynski teaches methods comprising enumerating abundances of one or more microbial taxa in one or more samples obtained from a subject prior to (i.e. natural state) administration of an agent; followed by administering the agent; followed by enumerating abundance of the one or more microbial taxa in one or more samples obtained from the subject after administration of the agent (i.e. agent-induced enterotypes); and then comparing results to make a health decision (e.g. see [0003-0005, 0045-46]; meeting limitations found in instant claim 3, steps 1, 2, 3, and 4). Kuczynski teaches the agents administered encompass antibiotics, prebiotics, probiotics and the combinations thereof (e.g. [0020, 0027-28]; meeting limitations found in instant claim 3, steps 2 and 5, and dependent claim 6). Kuczynski teaches the subjects include livestock (e.g. pigs) and humans (e.g. [0016]) and that the first and second subjects may be the same or different (e.g. [0026] ; meeting limitations found in instant claim 3, step 1; and dependent claims 4 and 8).  Kuczynski teaches samples are obtained from the gut (e.g. [0101]; meeting limitations found in instant claim 4). Kuczynski teaches the conditions of interest include obesity (e.g. [0006, 0023]; meeting limitations found in instant claims 4, 10, 11 and 13). Kuczynski teaches the agent may be administered as a food (e.g. [0023]; meeting limitations found in dependent claim 7). Kuczynski teaches enumeration encompasses analysis of 16S rRNA profiles (e.g. [0024]; meeting limitations found in instant claim 9). 


Double Patenting
17. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

18. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
19. The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

20. Claims 3-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6-7 and 26-35 of copending Application No. 16/326446 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both drawn to substantially the same methods comprising the same positively recited steps for substantially the same purposes.
For example, instant claims are drawn to method(s) for determining keystone bacterial species in the gut of a livestock animal for cross-species administration to a human subject comprising the steps of (1) characterizing one or more natural bacterial enterotypes of a livestock; (2) administering one or more antibiotics to the livestock; (3) identifying one or more antibiotic administration-induced bacterial enterotypes; (4) 
Similarly, co-pending claims are drawn to method(s) for determining keystone bacterial species in the gut of a livestock animal comprising (a) determining one or more natural bacterial enterotypes of a livestock; (b) administering one or more antibiotics to the livestock; (c) identifying one or more antibiotic administration-induced bacterial enterotypes; and (d) comparing the antibiotic administration-induced bacterial enterotypes to the natural bacterial enterotypes to identify one or more keystone bacterial species; and (e) wherein the one or more antibiotics are co-administered with a feed regimen; wherein each of the bacterial enterotypes represent the gastrointestinal 
Therefore, all of the positively recited steps are found in both methods, thereby yielding substantially the same method(s).  However, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
21. No claims are allowed.

22.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 

23.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
February 18, 2022